EXCHANGE TRADED CONCEPTS TRUST II Horizons S&P 500 Covered Call ETF Horizons S&P Financial Select Sector Covered Call ETF Horizons S&P Energy Select Sector Covered Call ETF Supplement dated November 18, 2013 to the Prospectus (“Prospectus”) and Statement of Additional Information (“SAI”) dated June 18, 2013 This supplement provides new and additional information beyond that contained in the Prospectus and SAI and should be read in conjunction with the Prospectus and SAI. As of November 18, 2013, shares of the Horizons S&P Financial Select Sector Covered Call ETF and the Horizons S&P 500 Covered Call ETF are available for purchase. Shares of the Horizons S&P Energy Select Sector Covered Call ETF are currently not available for purchase. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
